Citation Nr: 9908550	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-31 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an award of educational assistance benefits, 
under Chapter 35, Title 38, United States Code, for 
enrollment prior to December 27, 1994.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 determination by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant filed a notice of 
disagreement in June 1996; the RO issued a statement of the 
case in July 1996; and the appellant filed a substantive 
appeal in August 1996.

The veteran, the appellant's father, had active military 
service from January 1964 to March 1967. 


FINDINGS OF FACT

1.  The appellant, the veteran's son, was born on 
February [redacted], 1975.

2.  In a November 1995 rating decision, the veteran was 
awarded a total disability rating, due to individual 
unemployability, based on service-connected disabilities. 

3.  On December 27, 1995, the RO received the appellant's VA 
Form 22-5490, Application for Survivors' and Dependents' 
Educational Assistance, in which he requested reimbursement 
for tuition paid for enrollment from September 1993 to May 
1995.
 
4.  By VA letter dated in March 1996, the appellant was 
notified that his award for Chapter 35 education benefits 
could not begin prior to December 27, 1994, which was the 
date one year prior to receipt of his claim for benefits.


CONCLUSION OF LAW

There is no legal basis for an award of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for enrollment prior to December 27, 1994.  38 U.S.C.A. 
§§ 3500, 3512 (West 1991); 38 C.F.R. §§ 21.3021, 21.3041, 
21.4131(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises from the appellant's claim of 
entitlement to Chapter 35 education benefits for education 
pursued prior to December 27, 1994.  According to the law, 
basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code, may be established 
in several ways, including being a child of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. 
§ 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(ii).  The 
Board notes that in the present case there is no dispute that 
the appellant has basic eligibility for Chapter 35 benefits.  
What is at issue in this appeal is the commencement date for 
such benefits. 

The law provides that the commencing date of an award of 
Chapter 35 educational assistance benefits will be determined 
based on the latest of the following dates:  the date 
certified by the educational institution; the date one year 
prior to the VA's receipt of the claimant's application or 
enrollment certification, whichever is later; the effective 
date of the course approval, or, one year before the VA 
receives the approval notice, whichever is later; or, the 
date of a reopened application.  38 C.F.R. § 21.4131(a).  In 
summary, the regulations prohibit an award of educational 
assistance for any period earlier than one year prior to the 
date of receipt of the application or enrollment 
certification, whichever is later.  See id.  

The basic facts of this case are not in dispute.  Pursuant to 
a November 1995 rating decision, the veteran was granted a 
permanent and total disability rating, in that he was granted 
a total disability rating (effective from August 31, 1993) 
based on individual unemployability, due to service-connected 
disabilities.  The appellant, the veteran's son, filed an 
Application for Survivors' and Dependents' Educational 
Assistance, VA Form 22-5490, on December 27, 1995, in which 
he requested reimbursement for tuition paid for enrollment 
pursued from September 1993 to May 1995.  By VA letter dated 
in March 1996, the appellant was notified that his award for 
Chapter 35 education benefits could not begin prior to 
December 27, 1994.  The appellant disagreed with that 
determination, which is the subject of this appeal.  The 
appellant essentially contends that he should be entitled to 
Chapter 35 educational assistance benefits for enrollment 
pursued prior to December 27, 1994.

The Board has thoroughly reviewed the evidence of record, in 
conjunction with the applicable legal criteria summarized.  
However, for the reasons and bases set forth below, the Board 
must conclude that there is no legal basis for the 
appellant's claim, and his appeal must be denied.  

The law is clear that the commencing date of an award of 
educational assistance benefits may not begin earlier than 
one year prior to the date of receipt of the application or 
enrollment certification, whichever is later.  See 38 C.F.R. 
§ 21. 4131(a).  In the present case, the appellant's claim, 
including a copy of his transcript, was received on December 
27, 1995.  As such, the earliest date that an award of 
educational assistance benefits could commence is December 
27, 1994, the date one year prior to the date of receipt of 
the appellant's claim for benefits.  In short, there is no 
legal basis for an award of educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code, prior 
to December 27, 1994.

The Board acknowledges the appellant's contentions that as 
his father was not rated permanently and totally disabled 
until November 1995, that he could not have filed his 
application for Chapter 35 benefits prior to the notification 
of his eligibility for benefits, in December 1995.  
Nevertheless, there is simply no legal basis for an award of 
educational assistance benefits for a period prior to one 
year before receipt of a claim for benefits.  

Noting the appellant's arguments, the Board points out that 
the purpose of Chapter 35 Survivors' and Dependents' 
Educational Assistance benefits is to provide "opportunities 
for education to children whose education would otherwise be 
impeded or interrupted by reason of the disability or death 
of a parent from a [service-connected disability], and for 
the purpose of aiding such children in attaining the 
educational status which they might normally have aspired to 
and obtained but for the disability or death of such 
parent."  38 U.S.C.A. § 3500.  The United States Court of 
Veterans Claims (known as the United States Court of Veterans 
Appeals, prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that the intent of the Chapter 35 statue is 
clear on its face.  See Erspamer v. Brown, 9 Vet. App. 507, 
509-510 (1996) (the Court denied retroactive payment of 
Chapter 35 benefits for a veteran's son who had applied for 
benefits after the period of eligibility had expired).  
Moreover, in the present case, the appellant has presented no 
evidence that his education was "impeded" or 
"interrupted," by the veteran's disability.  Moreover, 
there is no evidence of record that the appellant completed 
the period of education in question with the intent that the 
VA would reimburse his tuition.  See 38 U.S.C.A. § 3500; 
Erspamer, 9 Vet. App. at 509.  Rather, most of the education 
for which the appellant seeks reimbursement in this case was 
completed before he submitted an application for educational 
assistance to the VA.  As the appellant did not submit an 
application until December 27, 1995, the law does not permit 
an award of benefits prior to December 27, 1994.  See 
38 C.F.R. § 21.4131(a).  "To hold otherwise would conflict 
with the express intent of [Chapter 35]."  Erspamer, 9 Vet. 
App. at 510.

The Board is bound by the laws enacted by Congress, and 
interpreted by the Court, and is not free to ignore or make 
exceptions to those laws.  In conclusion, as analyzed above, 
there is no legal basis for an award of educational 
assistance benefits pursuant to Chapter 35, Title 38, United 
States Code, for enrollment prior to December 27, 1994, and 
the appellant's claim must fail.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit).



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals
